Opinion by
White, J.
§ 11. Judgment by default. It is a rule of practice settled by an unbroken line of decisions in this state, that in a judgment by default the facts set out in the petition *14are to be taken as proved. [Watson v. Newsham, 17 Tex. 437; Guest v. Rhine, 16 Tex. 550; Willard v. Conduit, 10 Tex. 214; Swift v. Faris, 11 Tex. 19; Long v. Wortham, 4 Tex. 381; Hall v. Jackson, 3 Tex. 305; Ricks v. Pinson, 21 Tex. 508; Trabue v. Stonum, 20 Tex. 454; Niblett v. Shelton, 28 Tex. 551.]
April 12, 1877.
§ 12. After judgment by default. It is too late to object that petition does not set out the will and its probate substantially or in hoec verba.
§ IB. Partnership; continuation of after death of a partner. A partnership can be extended by will so as to continue after the death of the testator. [1 Pars, on Cont. 5th ed. p. 208, note d. ]
Affirmed.